Name: Commission Regulation (EC) NoÃ 148/2009 of 20Ã February 2009 repealing 11 obsolete Regulations in the field of the common fisheries policy
 Type: Regulation
 Subject Matter: organisation of the legal system;  European Union law;  fisheries;  parliamentary proceedings
 Date Published: nan

 21.2.2009 EN Official Journal of the European Union L 50/10 COMMISSION REGULATION (EC) No 148/2009 of 20 February 2009 repealing 11 obsolete Regulations in the field of the common fisheries policy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 175 thereof, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory indemnities in respect of sardines (1), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2), and in particular Article 3(4) and Article 21(3) and (4) thereof, Having regard to Council Regulation (EC) No 2406/96 of 26 November 1996 laying down common marketing standards for certain fishery products (3), and in particular article 2(3) thereof, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (4), and in particular Articles 25, 27(6) and 37 thereof, Whereas: (1) Improving the transparency of Community law is an essential element of the better lawmaking strategy that Community institutions are implementing. In that context it is appropriate to remove from active legislation those acts which no longer have real effect. (2) The following Regulations relating to the common fisheries policy have become obsolete, even though formally they are still in force:  Commission Regulation (EEC) No 3459/85 of 6 December 1985 laying down detailed rules for the granting of a compensatory allowance for Atlantic sardines (5). That Regulation has exhausted its effects since in the basic legislation changes have been made, which are incompatible with the application of that act,  Commission Regulation (EEC) No 254/86 of 4 February 1986 laying down detailed rules for the progressive abolition of the quantitative restrictions applicable in the Member States other than Spain and Portugal for preserved sardines and tuna originating in Spain (6). That Regulation has exhausted its effects since it covered a transitional period which has lapsed,  Commission Regulation (EEC) No 3599/90 of 13 December 1990 remedying the prejudice caused by the halting of fishing for common sole by vessels flying the flag of a Member State in 1989 (7). That Regulation has exhausted its effects since it covered year 1989 only,  Commission Regulation (EEC) No 3863/91 of 16 December 1991 determining a minimum marketing size for crabs applicable in certain coastal areas of the United Kingdom (8). That Regulation has exhausted its effects since in the basic legislation changes have been made, which are incompatible with the application of that act,  Commission Regulation (EC) No 897/94 of 22 April 1994 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards pilot projects relating to continuous position monitoring of Community fishing vessels (9). That Regulation has exhausted its effects since in the basic legislation changes have been made, which are incompatible with the application of that act,  Commission Regulation (EC) No 1419/96 of 22 July 1996 fixing the amount of the private storage aid for the squid Loligo patagonica (10). That Regulation has exhausted its effects since in the basic legislation changes have been made, which are incompatible with the application of that act,  Commission Regulation (EC) No 2378/1999 of 9 November 1999 amending Regulation (EC) No 1282/1999 providing for the granting of compensation to producers' organisations in respect of tuna delivered to the processing industry from 1 October to 31 December 1998 (11). That Regulation has exhausted its effects since it covered year 1998 only,  Commission Regulation (EC) No 1103/2000 of 25 May 2000 providing for the granting of compensation to producers' organisations in respect of tuna delivered to the processing industry from 1 July to 30 September 1999 (12). That Regulation has exhausted its effects since it covered year 1999 only,  Commission Regulation (EC) No 1702/2000 of 31 July 2000 prohibiting fishing for cod by vessels flying the flag of Spain (13). That Regulation has exhausted its effects since it applied to quota allocations for the year 2000,  Commission Regulation (EC) No 585/2001 of 26 March 2001 providing for compensation to producer organisations for tuna delivered to the processing industry between 1 January and 31 March 2000 (14). That Regulation has exhausted its effects since it covered year 2000 only,  Commission Regulation (EC) No 2496/2001 of 19 December 2001 providing for compensation to producer organisations for tuna delivered to the processing industry between 1 January and 31 March 2001 (15). That Regulation has exhausted its effects since it covered year 2001 only. (3) For reasons of legal security and clarity, the Regulations referred to in recital 2 should be repealed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Regulations to be repealed Regulations: (EEC) No 3459/85, (EEC) No 254/86, (EEC) No 3599/90, (EEC) No 3863/91, (EC) No 897/94, (EC) No 1419/96, (EC) No 2378/1999, (EC) No 1103/2000, (EC) No 1702/2000, (EC) No 585/2001 and (EC) No 2496/2001 are repealed. Article 2 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 297, 9.11.1985, p. 1. (2) OJ L 261, 20.10.1993, p. 1. (3) OJ L 334, 23.12.1996, p. 1. (4) OJ L 17, 21.1.2000, p. 22. (5) OJ L 332, 10.12.1985, p. 16. (6) OJ L 31, 6.2.1986, p. 13. (7) OJ L 350, 14.12.1990, p. 50. (8) OJ L 363, 31.12.1991, p. 1. (9) OJ L 104, 23.4.1994, p. 18. (10) OJ L 182, 23.7.1996, p. 11. (11) OJ L 287, 10.11.1999, p. 12. (12) OJ L 125, 26.5.2000, p. 18. (13) OJ L 195, 1.8.2000, p. 21. (14) OJ L 86, 27.3.2001, p. 8. (15) OJ L 337, 20.12.2001, p. 25.